DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Dependent claims 2-8, 10-14 and 16-20 are similarly rejected under 35 U.S.C. 112, first paragraph, on the same basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres (US 20150355710) in view of Brombach (US 20150309573) in view of Kerdemelidis (US 20170294086).
As per claim 1, Modarres discloses a haptic display ([0018]), comprising:
a display device (Fig. 1, #101) that is operable to display a virtual key within a virtual key area of the display device ([0021]; [0026]; [0051]; [0054]);

a conductive material (i.e., a conductive material of electrodes 524 and 526) having a first surface coupled to the exterior surface (#516) of the display device (#518) and a second surface opposite the first surface ([0030]; [0044]-[0046]); and
at least one void defined within the conductive material and extending through the conductive material from the first surface to the second surface (Fig. 5 discloses at least one void defined within the conductive material of #524 and #526 and extending through the conductive material of #524 and #526 from the first surface to the second surface);
an insulator (i.e., touch surface #516 is functionally equivalent to an insulator) covering the second surface of the static pattern electrostatic haptic electrode (#524; [0044]; [0046]); and
a controller (i.e., ESF controller) operable to provide a voltage to the static pattern electrostatic haptic electrode (#524; [0046]);
wherein providing of the voltage to the static pattern electrostatic haptic electrode (#524) produces a variable friction between a conductive object (i.e., finger) and the insulator (#516) as the conductive object (i.e., finger) moves across the insulator (#516; [0033]; [0044]-[0046]).
However, Modarres does not teach a static pattern electrostatic haptic electrode directly coupled to an exterior portion of an exterior surface of the display device, the static pattern electrostatic haptic electrode comprising:

Brombach teaches a static pattern electrostatic haptic electrode (Fig. 1, #17) directly coupled to an exterior portion of an exterior surface of the display device (#11; [0008]-[0009]; [0023]-[0026]), the static pattern electrostatic haptic electrode (#17) comprising:
an insulator (#18) directly coupled to and covering the second surface of the static pattern electrostatic haptic electrode (#17; [0024]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the static pattern electrostatic haptic electrode and the insulator of Modarres arranged according to Brombach so that the static pattern electrostatic haptic electrode is disposed over the front surface of the touchscreen display and the insulator may be disposed over the static pattern electrostatic haptic electrode for insulating the static pattern electrostatic haptic electrode from a user’s finger.
However, the prior art of Modarres and Brombach do not explicitly teach the conductive material forming a continuous perimeter around the at least one void. 
Kerdemelidis teaches the conductive material (i.e., conductive material of electrode #300) forming a continuous perimeter around the at least one void (Fig. 3, #300; [0030]; [0064]; [0066]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductive material of 
As per claim 3, Modarres in view of Brombach in view of Kerdemelidis discloses the haptic display of claim 1, wherein:
the conductive material comprises two separate portions (Modarres: i.e., left side and right side portions; [0044]-[0045]); and
the controller is operable to provide at least two different voltages to the two separate portions (Modarres: [0046]).
As per claim 4, Modarres in view of Brombach in view of Kerdemelidis discloses the haptic display of claim 1, wherein the static pattern electrostatic haptic electrode includes less of the conductive material at a center of the virtual key area than at an edge of the virtual key area (Modarres: Fig. 5 discloses the static pattern electrostatic haptic electrode #524 includes less of the conductive material at a center of the virtual key area than at an edge of the virtual key area).
As per claim 5, Modarres in view of Brombach in view of Kerdemelidis discloses the haptic display of claim 1, wherein the static pattern electrostatic haptic electrode includes:
a first section with a first surface area percentage occupied by the conductive material (Modarres: Fig. 5 discloses a first section (i.e., left side) with a first surface area percentage occupied by the conductive material of #524); and
a second section with a second surface area percentage occupied by the conductive material that is less than the first surface area percentage (Modarres: Fig. 5 
As per claim 6, Modarres in view of Brombach in view of Kerdemelidis discloses the haptic display of claim 1, wherein the controller provides the voltage to the static pattern electrostatic haptic electrode when the display device is displaying the virtual key within the virtual key area of the display device (Modarres: [0048]; [0051]; [0054]).
As per claim 7, Modarres in view of Brombach in view of Kerdemelidis discloses the haptic display of claim 1, wherein:
the display device is operable to display the virtual key within the virtual key area of the display device (Modarres: [0048]; [0051]; [0054]) or an additional virtual key within an additional virtual key area of the display device depending on an orientation of the haptic display;
the haptic display includes an additional static pattern electrostatic haptic electrode (Modarres: #526) coupled to the display device (Modarres: #518) in the additional virtual key area;
the controller provides the voltage to the static pattern electrostatic haptic electrode when the display device is displaying the virtual key within the virtual key area of the display device (Modarres: [0048]; [0051]; [0054]); and
the controller provides the voltage to the additional static pattern electrostatic haptic electrode (Modarres: #526; [0046]) when the display device is displaying the additional virtual key within the additional virtual key area of the display device (Modarres: [0051]; [0054]).

As per claim 9, Modarres discloses an electrostatic haptic output device (Abstract), comprising:
an exterior surface (Fig. 5, #516);
a conductive material (i.e., a conductive material of electrodes 524 and 526) having a first surface disposed on an exterior area of an area of the exterior surface (#516) and a second surface opposite the first surface ([0030]; [0044]-[0046]);
voids surrounded by portions of the conductive material within the area of the exterior surface and extending through the conductive material from the first surface to the second surface such that a surface area percentage occupied by the conductive material is different in different sections of the area of the exterior surface (Fig. 5 discloses voids surrounded by portions of the conductive material of #524 and #526 within the area of the exterior surface #516 and extending through the conductive material of #524 and #526 from the first surface to the second surface such that a surface area percentage occupied by the conductive material of #524 and #526 is different in different sections of the area of the exterior surface #516);
insulating material (i.e., touch surface #516 is functionally equivalent to an insulating material) disposed on the second surface of the conductive material ([0044]; [0046]); and

wherein providing of the voltage to the conductive material produces a variable friction between a conductive object (i.e., finger) and the insulating material (#516) as the conductive object (i.e., finger) moves across the insulating material (#516; [0033]; [0044]-[0046]).
However, Modarres does not teach a conductive material having a first surface disposed directly on an exterior portion of an area of the exterior surface and a second surface opposite the first surface;
insulating material disposed directly on the second surface of the conductive material.
Brombach teaches a conductive material (Fig. 1, #17) having a first surface disposed directly on an exterior portion of an area of the exterior surface (i.e., exterior surface of touchscreen display #11) and a second surface opposite the first surface ([0023]-[0026]);
insulating material (#18) disposed directly on the second surface of the conductive material (#17; [0024]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the conductive material and the insulating material of Modarres arranged according to Brombach so that the conductive material is disposed over the front surface of the touchscreen display and the insulating material may be disposed over the conductive material for insulating the conductive material from a user’s finger.

Kerdemelidis teaches the conductive material (i.e., conductive material of electrode #300) forming continuous perimeters around the voids (Fig. 3, #300; [0030]; [0064]; [0066]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductive material of Modarres in view of Brombach with the shape disclosed by Kerdemelidis so as to provide a haptic effect along a circular pattern.
As per claim 10, Modarres in view of Brombach in view of Kerdemelidis discloses the electrostatic haptic output device of claim 9, wherein the conductive material comprises a first portion of the conductive material that surrounds a second portion of the conductive material (Modarres: [0044]-[0045]; where the conductive material of #524 comprises a first portion (i.e., a first portion at the left side of touch surface #516) of the conductive material of #524 that surrounds a second portion (i.e., a second portion at the right side of touch surface #516) of the conductive material of #526).
As per claim 11, Modarres in view of Brombach in view of Kerdemelidis discloses the electrostatic haptic output device of claim 10, wherein the controller is operable to provide different voltages to the first portion of the conductive material and the second portion of the conductive material (Modarres: [0046]).
As per claim 12, Modarres in view of Brombach in view of Kerdemelidis discloses the electrostatic haptic output device of claim 9, further comprising touch sensing 
As per claim 13, Modarres in view of Brombach in view of Kerdemelidis discloses the electrostatic haptic output device of claim 12, wherein the controller is operable to provide the voltage to the conductive material and use the touch sensing circuitry to determine the touch of the conductive object to the exterior surface at different times (Modarres: [0024]-[0026]; [0036]-[0037]).
As per claim 14, Modarres in view of Brombach in view of Kerdemelidis discloses the electrostatic haptic output device of claim 12, wherein the conductive material comprises part of the touch sensing circuitry (Modarres: [0037]-[0038]; [0048]).
As per claim 15, Modarres discloses a virtual keyboard device ([0051]), comprising:
a exterior surface (Fig.5, #516);
a static pattern electrostatic haptic electrode (#524) having a first surface disposed on an area of an exterior portion of the exterior surface (#516) and a second surface opposite the first surface, the static pattern electrostatic haptic electrode (#524) defining voids on the area of the exterior surface (#516) between contiguous portions of the static pattern electrostatic haptic electrode (#524) that extend through the static pattern electrostatic haptic electrode (#524) from the first surface to the second surface (Fig. 5; [0044]-[0046]);
insulating material (i.e., touch surface #516 is functionally equivalent to an insulating material) disposed on the second surface of the static pattern electrostatic haptic electrode (#524; [0044]; [0046]); and

However, Modarres does not teach a static pattern electrostatic haptic electrode having a first surface disposed directly on an area of an exterior portion of the exterior surface and a second surface opposite the first surface,
insulating material disposed directly on the second surface of the static pattern electrostatic haptic electrode.
Brombach teaches a static pattern electrostatic haptic electrode (Fig. 1, #17) having a first surface disposed directly on an area of an exterior portion of the exterior surface (i.e., exterior surface of touchscreen display #11) and a second surface opposite the first surface ([0008]-[0009]; [0023]-[0026]),
insulating material (#18) disposed directly on the second surface of the static pattern electrostatic haptic electrode (#17; [0024]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the static pattern electrostatic haptic electrode and the insulating material of Modarres arranged according to Brombach so that the static pattern electrostatic haptic electrode is disposed over the front surface of the touchscreen display and the insulating material may be disposed over the static pattern electrostatic haptic electrode for insulating the static pattern electrostatic haptic electrode from a user’s finger.

Kerdemelidis teaches the static pattern haptic electrode (Fig. 3, #300) forming continuous perimeters around the voids ([0030]; [0064]; [0066]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the static pattern electrostatic haptic electrode of Modarres in view of Brombach with the shape disclosed by Kerdemelidis so as to provide a haptic effect along a circular pattern.
As per claim 16, Modarres in view of Brombach in view of Kerdemelidis discloses the virtual keyboard device of claim 15, wherein the variable friction between the conductive object and the insulating material decreases as the conductive object moves across the insulating material towards a center of the static pattern electrostatic haptic electrode (Modarres: #524; [0046]).
As per claim 17, Modarres in view of Brombach in view of Kerdemelidis discloses the virtual keyboard device of claim 15, wherein the variable friction between the conductive object and the insulating material increases as the conductive object moves across the insulating material towards a center of the static pattern electrostatic haptic electrode (Modarres: #524; [0046]).
As per claim 18, Modarres in view of Brombach in view of Kerdemelidis discloses the virtual keyboard device of claim 15, wherein the controller is operable to apply the voltage to the static pattern electrostatic haptic electrode (Modarres: #524) to simulate a 
As per claim 20, Modarres in view of Brombach in view of Kerdemelidis discloses the virtual keyboard device of claim 15, wherein the exterior surface comprises a keyboard key (Modarres: [0051]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Modarres in view of Brombach in view of Kerdemelidis in view of Sharma (US 20170212619).
As per claim 2, Modarres in view of Brombach in view of Kerdemelidis discloses the haptic display of claim 1, further comprising additional static pattern electrostatic haptic electrodes (Modarres: Fig. 5, #528, 530) wherein:
the display device is operable to display a virtual keyboard corresponding to the keyboard configuration (Modarres: [0051]); and
the controller is operable to provide the voltage to the static pattern electrostatic haptic electrode (Modarres: #524) and voltages to the additional static pattern electrostatic haptic electrodes (Modarres: #528, 530; [0046]) when the display device displays the virtual keyboard (Modarres: [0051]-[0052]).
However, the prior art of Modarres, Brombach and Kerdemelidis do not teach the static pattern electrostatic haptic electrode and the additional static pattern electrostatic haptic electrodes are arranged in a keyboard configuration.
Sharma teaches the electrode and the additional electrodes are arranged in a keyboard configuration (Fig. 14; [0091]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the static pattern . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Modarres in view of Brombach in view of Kerdemelidis in view of Levesque (US 20140139450).
As per claim 19, Modarres in view of Brombach in view of Kerdemelidis discloses the virtual keyboard device of claim 15, wherein:
the exterior surface is planar (Modarres: [0040]).
However, the prior art of Modarres, Brombach and Kerdemelidis do not teach the controller is operable to apply the voltage to the static pattern electrostatic haptic electrode to simulate that the exterior surface is curved.
Levesque teaches the controller is operable to apply the voltage to the static pattern electrostatic haptic electrode to simulate that the exterior surface is curved ([0028]; [0043]; [0045]; where a bump is functionally equivalent that the surface is curved).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the haptic display of Modarres in view of Brombach and Kerdemelidis configured to produce the haptic effect disclosed by Levesque so that the user perceives a bump corresponding to an edge of a virtual button.
Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 15 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622